IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JEFFREY R. HASTINGS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-0140

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 3, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jeffrey R. Hastings, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, MAKAR, and OSTERHAUS, JJ., CONCUR.